


 

Exhibit 10.38

 

ADD ON CONTENT ADDENDUM

TO CONFIDENTIAL LICENSE AGREEMENT

FOR THE WII CONSOLE

 

THIS ADD ON CONTENT ADDENDUM (“Addendum”) to the CONFIDENTIAL LICENSE AGREEMENT
FOR THE WII CONSOLE (Western Hemisphere) (“Agreement”) is entered into between
Nintendo of America Inc. (“NOA”) and THQ Inc. (“LICENSEE”), and shall be deemed
a part of the Agreement.  NOA and LICENSEE agree as follows:

 

1.             BACKGROUND

 

1.1           The parties previously entered into the Agreement, which
Agreement, among other things, restricts LICENSEE from developing additional
content for Games for download by consumers, without the express written
approval of NOA.

 

1.2           NOA now desires to offer LICENSEE the opportunity to create
additional new content for Games for download by customers through NOA’s Wii
Network Services.

 

1.3           LICENSEE desires to develop additional new content for Games, and
have NOA offer that new content to customers for download through the Wii
Network Services.

 

1.4           NOA desires to market, distribute and sell additional new content
for Games through the Wii Network Services.

 

2.             DEFINITIONS

 

All capitalized terms used in this Addendum that are not otherwise defined
herein shall have the meaning set forth in the Agreement.  The following
additional definitions specifically apply to this Addendum:

 

2.1           “Add On Content” means any new content for Games developed by or
for LICENSEE and Distributed by NOA.  “Add On Content” shall be deemed a part of
a Game, as defined in the Agreement.

 

2.2           “Add On Content Final Title Sheet” means NOA’s form that is
completed and submitted by LICENSEE with each proposed Add On Content.

 

2.3           “Distribute”, “Distributed” or “Distribution” means any offer of
Add On Content to a customer by NOA through the Wii Network Services.

 

2.4           “E-Commerce Library Programming Guidelines for Wii” means the
current guidelines specific to the incorporation of e-commerce functionality in
Games to allow for the Sale, Distribution, and download of Add On Content.  The
E-commerce Guidelines shall be deemed a part of the Guidelines, as defined in
the Agreement.

 

2.5           “Instruction Manuals” means electronic manuals or other documents,
in such form as may be required by NOA, that describe how to use Add On Content
and that set forth any necessary warnings related to such use.

 

2.6           “Licensee Intellectual Property Rights” means Proprietary Rights
owned or licensed by LICENSEE (excluding any Intellectual Property Rights) in or
relating to the Game or Add On Content.

 

--------------------------------------------------------------------------------


 

2.7           “Performance Threshold” means, for each specific piece of Add On
Content, the minimum number of Sales or other criteria required to be satisfied
for specific Add On Content before LICENSEE will be eligible to be paid a
Royalty for that Add On Content.

 

2.8           “Royalty” or “Royalties” means the amounts payable to LICENSEE by
NOA in accordance with this Addendum.

 

2.9           “Sale” means each redemption by a customer of Wii Points (or the
actual purchase price to download content, should NOA allow purchases by other
than Wii Points), which enables such customer to download specific Add On
Content (collectively, “Sales”).  “Sell” or “Sold” shall mean the completion of
each such Sale through NOA.

 

2.10         “System Updates” mean upgrades, bug fixes, or additional features
that modify the operating system of the Wii console and/or are designed to
optimize or enhance the operation, performance, or security of the Wii Network
Services or the Wii console.

 

2.11         “Wii Points” means the points which customers purchase from NOA and
its subsidiaries through means such as the Wii Shop Channel and points cards
sold or distributed by NOA’s promotional partners and authorized retailers and
distributors, and that may be redeemed by customers to download Add On Content
or other content.

 

2.12         “Wii Shop Channel” means the service provided by NOA or Nintendo
that is associated with the Wii console (or any successor consoles) whereby
customers, through an Internet connection, can download content for such console
upon a Sale to a customer.

 

3.             GRANT OF LICENSE; RESTRICTIONS

 

3.1           Grant of Development License to LICENSEE.  Subject to the terms
and conditions of the Agreement, NOA grants to LICENSEE, during the Term and
throughout the Territory, a nonexclusive, nontransferable, limited license to
use the Intellectual Property Rights to develop Add On Content (or have Add On
Content developed on LICENSEE’s behalf) for Distribution and Sale solely by NOA.

 

3.2           Grant of License to NOA.  Subject to the terms and conditions of
the Agreement, LICENSEE grants to NOA, during the Term and throughout the
Territory, a license in and to the Add On Content, and all of LICENSEE’s
Proprietary Rights associated therewith, sufficient to permit NOA, its
subsidiaries or third parties working on NOA’s behalf, to advertise, market,
Distribute and Sell the Add On Content in object code form.  NOA shall not be in
breach of this license grant if it advertises, markets, Distributes or Sells to
any customer representing him or herself to be within the Territory, even if
such customer is not in fact within the Territory.

 

3.3           Restrictions and Prohibitions.  NOA will not (i) modify,
Distribute or Sell Add On Content or all or any part of the Licensee
Intellectual Property Rights, except as permitted by this Agreement; or
(ii) reverse engineer or assist in the reverse engineering of all or any part of
the Add On Content.  LICENSEE will not (I) reverse engineer or assist in the
reverse engineering of all or any part of the Intellectual Property Rights; or
(II) use the Intellectual Property Rights for any purpose other than that set
forth in the Agreement and in Subsection 3.1 of this Addendum ****.

 

4.             DEVELOPMENT; APPROVALS; UPGRADES; DISTRIBUTION; SUPPORT

 

4.1           Responsibility for Add On Content.  LICENSEE is solely responsible
for development, testing, quality, content, operation and support of Add On
Content, and must comply with any Guidelines made available to LICENSEE by NOA
in connection therewith.  Failure to comply with any Guidelines shall be a
breach of this Agreement.  LICENSEE shall review all Add On Content prior to
submission to NOA, and shall ensure that all Add On Content submitted to NOA by
LICENSEE for Distribution: (i) is free

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

of bugs or other operational defects or errors that have a material adverse
effect on the use and/or enjoyment of the applicable Game, (ii) does not contain
any third party software (including free or open source software) that:
(a) creates, or purports to create, obligations on NOA with respect to such
software; (b) grants, or purports to grant, to any third party any rights or
immunities in or to the Add On Content or the Intellectual Property Rights; or
(c) causes the Add On Content or the Intellectual Property Rights to be subject
to any licensing terms or obligations that would require the Add On Content or
the Intellectual Property Rights to be disclosed or distributed, whether or not
in source code form, to be licensed for the purpose of making derivative works
or to be redistributed free of charge, and (iii) does not include material that
would change the existing ESRB rating or descriptors for the Game.  To the
extent an Instruction Manual is required by the Guidelines, LICENSEE must
include an Instruction Manual with its submission.

 

4.2           Security Technology, System Updates and Notifications.  In its
sole discretion, and without Notice to LICENSEE, NOA or Nintendo may add
Security Technology, System Updates, and trademark, copyright or customer
notifications to Add On Content or Instruction Manuals; provided, however, any
such addition by NOA will not serve to release LICENSEE from any obligation
under the Agreement or under applicable laws, rules or regulations.  NOA may in
addition require LICENSEE at LICENSEE’s sole expense to update its Add On
Content from time to time to (i) comply with any new Wii Network Services or Wii
console requirements or Guidelines, or (ii) fix bugs or other operational
defects or errors in the Add On Content in accordance with NOA’s then-current
Guidelines.

 

4.3           Submission of Completed Add On Content.  When development and
testing of proposed Add On Content has been completed, LICENSEE will submit such
proposed Add On Content to NOA for approval, and shall provide along with each
submission a completed Add On Content Final Title Sheet for such proposed Add On
Content, and such additional information or documentation as deemed necessary by
NOA.

 

4.4           No Obligation to Market, Distribute or Sell. LICENSEE acknowledges
that its development of proposed Add On Content is at its sole risk.  NOA is
under no obligation to advertise, market, Distribute or Sell specific Add On
Content and thereby incur any Royalty or other financial obligation to
LICENSEE.  If NOA elects to Distribute any Add On Content, the commencement date
of such Distribution, the length of time, and the countries within the Territory
in which it is Distributed, shall be in NOA’s sole discretion, provided,
however, LICENSEE may terminate NOA’s right to Distribute or Sell specific Add
On Content, upon thirty day’s prior Notice to NOA.  NOA may at any time and for
any reason (i) remove Add On Content from the Wii Network Services for all or a
portion of the Territory without liability to LICENSEE, other than payment of
any Royalties that may be due under Section 5 of this Addendum for Sales that
occurred prior to such removal, and (ii) restore Add On Content to the Wii
Network Services for all or a portion of the Territory during the Term (and in
such case shall continue to pay to LICENSEE any Royalties due under Section 5 of
this Addendum).

 

4.5           Technical Support.  LICENSEE shall provide all necessary technical
support to NOA relating to the Add On Content in order to enable NOA to market,
Distribute and Sell Add On Content.

 

4.6           Customer Support.  LICENSEE is solely responsible for all customer
support for the Add On Content.  Notwithstanding the foregoing, LICENSEE
acknowledges that NOA shall have the right to post Instruction Manuals and other
information relating to Add On Content on NOA websites for customer support
purposes.

 

5.             PRICE; ROYALTIES

 

5.1           Price.  NOA shall have sole discretion to (i) determine the number
of Wii Points a customer must redeem to download specific Add On Content (or the
purchase price, if Wii Points are not used); (ii) change the number of Wii
Points or the purchase price from time to time; and (iii) require a different
number of Wii Points or purchase price in order to redeem specific Add On
Content in different countries within the Territory.  LICENSEE may suggest to
NOA the number of Wii Points (or the purchase price, if Wii Points are not used)
at which to offer Add On Content, although NOA has no obligation to

 

3

--------------------------------------------------------------------------------


 

accept such suggestion.  If LICENSEE has suggested a price of 0 Wii Points, and
NOA does set a price of 0 Wii Points, LICENSEE acknowledges and agrees that it
will reimburse NOA at NOA’s request for any costs or taxes associated with no
cost access to such Add On Content.

 

5.2           Royalty.  Subject to this Section 5, and provided the applicable
Performance Threshold has been met for such Add On Content, NOA will pay
LICENSEE a Royalty on each Sale as follows:

 

****

 

5.3           Performance Thresholds.  In order to help offset NOA’s expenses
incurred for quality assurance, lot check, Distribution, and Sales, NOA’s
payments to LICENSEE for each specific Add On Content Distributed by NOA shall
not begin unless and until LICENSEE meets the applicable Performance Threshold
for that specific Add On Content.

 

5.3.2        Applicable Performance Thresholds are set forth at
www.warioworld.com or such other website as NOA may in the future designate. 
NOA may from time to time in its sole discretion modify Performance Thresholds
or add new Performance Thresholds, provided that NOA may not increase any
Performance Threshold for specific Add On Content after the date such Add On
Content is initially Distributed.

 

5.3.3        Once specific Add On Content has reached the applicable Performance
Threshold, Royalties will be due for all Sales of such Add On Content (including
all Sales made prior to reaching the applicable Performance Threshold), and will
be paid as provided in Subsection 5.4 of this Addendum, without payment of
interest.  In the event the Agreement or NOA’s right to distribute specific Add
On Content terminates before the applicable Performance Threshold has been met
for such Add On Content, no payment for such Sales will be owed to LICENSEE.

 

5.4           Payments.  All Royalty payments from NOA to LICENSEE shall be made
by check or by electronic transfer, or such other means as may be required by
NOA from time to time, to the account listed in the Add On Content Final Title
Sheet for the initial Add On Content Distributed by NOA, or such other account
as LICENSEE may thereafter designate in a Notice to NOA.  LICENSEE may not
offset against any amount owed NOA any amounts payable pursuant to this
Addendum.

 

5.5           Withholding Taxes.  LICENSEE acknowledges that Royalty payments
made to non-U.S. content providers may be subject to government-imposed
withholding or other taxes.  NOA will withhold and pay such taxes on Royalty
payments made by NOA under this Agreement unless LICENSEE completes and submits
to NOA all tax documents required to eliminate or reduce such taxes in
accordance with applicable tax treaties.  LICENSEE acknowledges that, in order
to eliminate or reduce applicable taxes, such documents must be received by NOA
(Attn. Nintendo of America Inc. Tax Department, 4820 — 150th Ave. NE, Redmond,
WA 98052) prior to NOA making a Royalty payment hereunder, and if not received
by the time a Royalty payment is otherwise due, such Royalty payment will be
subject to withholding of such taxes.  In the event taxes are withheld, NOA will
provide LICENSEE copies of relevant tax documents evidencing withholding of such
taxes.

 

5.6           Royalty Offsets.

 

5.6.1        Refunds.  NOA shall have the right in its sole discretion to refund
Wii Points to customers in respect of any Sale in the event of a customer
complaint or unauthorized transaction relating to such Sale, and to offset the
corresponding value of such refund amounts against any Royalties that would
otherwise be due hereunder.

 

5.6.2        Other.  NOA may offset against Royalties any amounts which LICENSEE
is required to pay NOA under the Agreement.

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

 

4

--------------------------------------------------------------------------------


 

5.7           Claims.  Without prejudice to any other rights and remedies of
NOA, in the event any Claim is made that may be subject to LICENSEE’s
indemnification obligations under Section 10 of the Agreement, NOA may in its
sole discretion withhold payment to LICENSEE until such time as the Claim has
been resolved, and any amounts due NOA have been fully paid or any Royalty
offsets relating to such amounts have been fully determined.

 

5.8           Royalty Reports.  NOA will furnish LICENSEE with quarterly Royalty
reports for any calendar quarter in which Sales took place, and, provided the
applicable Performance Threshold has been met, will pay any Royalties due within
**** of the close of such calendar quarter, provided, however, if any payment
due is less than ****, NOA may in its sole discretion delay making such payment
until the earlier of the calendar quarter immediately following:  (i) that
calendar quarter in which Royalties equal that amount or greater, or (ii) the
expiration of the Term.

 

6.             MARKETING, ADVERTISING, AND CUSTOMER SUPPORT

 

6.1           Marketing.

 

6.1.1        By NOA.  NOA may in its sole discretion and at its expense
(i) advertise or list Add On Content on websites operated by or on behalf of
NOA, on the Wii Network Services, and in other online, media or print marketing
channels, and (ii) include trailers, screen shots, artwork, sound effects, and
other information relating to the Add On Content in NOA periodicals (issued by
NOA or through its licensees), Wii channels, and other advertising, promotional
or marketing materials that promote Add On Content, the Wii Network Services, or
other NOA products, services or programs.  NOA shall submit to LICENSEE samples
of proposed marketing materials for LICENSEE’s review and approval.  LICENSEE
shall within **** of receipt approve or disapprove of such samples.  NOA shall
not use any marketing materials without obtaining LICENSEE’s approval, ****. NOA
may from time to time reasonably request, and LICENSEE shall provide to NOA at
LICENSEE’s expense, reference materials such as character print samples and
other materials in connection with these advertising and promotional activities.

 

6.1.2        By LICENSEE.  Subject to Subsection 7.1 of the Agreement, LICENSEE
may in its sole discretion and at its expense advertise and market Add On
Content.

 

6.2           Royalty-Free Copies.  NOA shall be provided **** complimentary
downloads of Add On Content, which may be used by its employees or media for
evaluation purposes, without any payment of Royalties or other amounts to
LICENSEE.

 

7.             ADDITIONAL REPRESENTATIONS, WARRANTIES AND DISCLAIMERS

 

7.1           LICENSEE’s Representations and Warranties.  LICENSEE represents
and warrants that, except for any Intellectual Property Rights, System Updates
or notifications included by NOA or Nintendo in the Add On Content: (i) LICENSEE
is either the sole owner of all right, title and interest in and to the Add On
Content or Marketing Materials (including but not limited to any music,
trademarks, service marks or other Proprietary Rights contained in or relating
to the Add On Content), or has at LICENSEE’s expense obtained all necessary
third party approvals in writing (including but not limited to those of any
music performance or collecting licensing societies), to grant to NOA the rights
set forth in this Addendum throughout the Territory and for the duration of the
Term; (ii) neither the Add On Content nor the Licensee Intellectual Property
Rights violate or infringe any Proprietary Rights of any third party anywhere in
the Territory; (iii) the Add On Content will at the time delivered to NOA be
free of any bugs or other operational defects or errors that materially affect
Game play; (iv) nothing in the Add On Content would change the original ESRB
rating or descriptors for the Game; (v)  the Add On Content does not contain any
material that is libelous or defamatory or that discloses private or personal
matters concerning any person, or any computer virus, trojan horse, spyware or
other contaminating, malicious or destructive feature; (vi) the Add On Content
does not contain any third party software (including free or open source

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

software) that: (a) creates, or purports to create, obligations on NOA with
respect to such software; (b) grants, or purports to grant, to any third party
any rights or immunities in or to the Add On Content or the Intellectual
Property Rights; or (c) causes the Add On Content or the Intellectual Property
Rights to be subject to any licensing terms or obligations that would require
the Add On Content or the Intellectual Property Rights to be disclosed or
distributed, whether or not in source code form, to be licensed for the purpose
of making derivative works or to be redistributed free of charge; and (vii) the
Add On Content conforms with the requirements of the Agreement, including but
not limited to the Guidelines, and all applicable laws, rules and regulations.

 

7.2           NOA’s Disclaimers.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, NOA
(ON BEHALF OF ITSELF, NINTENDO, AND THEIR AFFILIATES, LICENSORS, SUPPLIERS AND
SUBCONTRACTORS) EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES WITH RESPECT TO THE
ADD ON CONTENT OR THE WII NETWORK SERVICE, EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A GENERAL OR
PARTICULAR PURPOSE.  LICENSEE ACKNOWLEDGES THAT THE ADD ON CONTENT AND THE WII
NETWORK SERVICE MAY BE SUBJECT TO DISRUPTIONS, AND THAT NOA MAY DECIDE TO
DISCONTINUE OR TERMINATE ALL OR PART OF THE WII NETWORK SERVICE, INCLUDING BUT
NOT LIMITED TO THE WII SHOP CHANNEL, AT ANY TIME IN NOA’S SOLE DISCRETION AND
WITHOUT NOTICE TO LICENSEE.

 

7.3           INTELLECTUAL PROPERTY RIGHTS DISCLAIMER.  TO THE MAXIMUM EXTENT
PERMITTED BY LAW, NOA (ON BEHALF OF ITSELF, NINTENDO, AND THEIR AFFILIATES,
LICENSORS, SUPPLIERS AND SUBCONTRACTORS) EXPRESSLY DISCLAIMS ALL REPRESENTATIONS
AND WARRANTIES CONCERNING THE SCOPE OR VALIDITY OF THE INTELLECTUAL PROPERTY
RIGHTS, AND EXPRESSLY DISCLAIMS ANY WARRANTY THAT THE DESIGN OR DEVELOPMENT OF
THE ADD ON CONTENT OR THE USE OF THE INTELLECTUAL PROPERTY RIGHTS BY LICENSEE
WILL NOT INFRINGE UPON ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER PROPRIETARY
RIGHTS OF A THIRD PARTY.  ANY WARRANTY THAT MAY BE PROVIDED IN ANY APPLICABLE
PROVISION OF THE UNIFORM COMMERCIAL CODE OR ANY OTHER COMPARABLE LAW, STATUTE OR
REGULATION GOVERNING COMMERCIAL ACTIVITY IS EXPRESSLY DISCLAIMED.  LICENSEE
HEREBY ASSUMES THE RISK OF INFRINGEMENT.

 

7.4           The representations and warranties and disclaimers set forth in
Subsections 7.1, 7.2 and 7.3 of this Addendum shall apply with respect to Add On
Content and not those representations, warranties and disclaimers set forth in
Subsections 9.1(c), 9.3 and 9.4 of the Agreement.

 

8.             INDEMNIFICATION

 

All of the provisions set forth at Section 10 of the Agreement shall apply
equally to Add On Content, provided that LICENSEE’s indemnification obligations
set forth at Subsection 10.1(b) of the Agreement shall be limited to  ****.

 

9.             TERM AND TERMINATION

 

9.1           Term of Addendum.  This Addendum will commence on the earlier of
the date last signed by a party, or the date LICENSEE’s first Add On Content is
Distributed, and will continue for so long as the Agreement is in effect. 
LICENSEE acknowledges that Add On Content Sold at any time during the Term shall
remain playable and may be re-downloaded by customers for as long as they have
their Wii console, even if the Agreement has expired or been terminated, or
NOA’s right to Distribute that specific Add On Content has been terminated
pursuant to Subsection 4.4 of this Addendum.  NOA, may not, however, Distribute
or Sell any Add On Content after the Agreement has expired or been terminated.

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

9.2           Termination of Add On Content.  If LICENSEE terminates NOA’s right
to Distribute specific Add On Content pursuant to Subsection 4.4 of this
Addendum, such termination shall only terminate NOA’s right to Distribute that
specific Add On Content and shall not affect any right that LICENSEE has granted
to Distribute any other Add On Content or this Addendum, which shall continue in
full force and effect.

 

9.3           Survival.  Upon the expiration or termination of this Addendum,
provisions that by their nature are intended to survive such expiration or
termination shall so survive, including, without limitation:  Sections 2, 5, 7,
8 and 10 of this Addendum in their entirety, and Subsections 3.3, 4.1, 4.2, 9.1,
and 9.3 of this Addendum.

 

10.          GENERAL PROVISIONS

 

10.1         References to “Licensed Products”.  The parties agree that the
provisions related to Licensed Products set forth in the Agreement at
Subsections 2.11, 2.13, 2.23, 3.2, 4.2, 7.3, 7.4(c), 7.6, and 7.7, and
Section 11 shall apply equally to Add On Content, and not just to the Licensed
Products, and that every reference to “Licensed Products” therein shall be
deemed to include Add On Content.

 

10.2         Confidential License Agreement for the Wii Console.  This Addendum
shall be deemed to be a part of the Agreement and, except as expressly modified
by this Addendum, all of the terms and conditions of the Agreement shall apply
to this Addendum.

 

10.3         Application of Other Agreements.  In the event LICENSEE has entered
into a WiiWare Content Development and Distribution Agreement with NOA, the
terms of this Addendum shall apply with respect to Add On Content for Game
discs, and the terms of the WiiWare Content Development and Distribution
Agreement shall apply with respect to Add On Content for WiiWare games.

 

 

 

NOA:

 

LICENSEE:

NINTENDO OF AMERICA INC.

 

THQ INC.

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Jacqualee J. Story

 

Name:

Brian J. Farrell

Title:

Executive VP, Administration

 

Title:

President and CEO

 

7

--------------------------------------------------------------------------------
